Exhibit 10.1
AGENT AGREEMENT
THIS AGENT AGREEMENT (this “Agreement”) dated as of July 29, 2011 is entered
into by and between Wunderlich Securities, Inc., a Tennessee corporation (the
“Agent”), and Pinnacle Entertainment, Inc., a Delaware corporation (the
“Company”).
WHEREAS, the Company is initiating the Owner’s Club Stock Program (the
“Program”) under which the Company will issue up to 200,000 shares of its common
stock, par value $.10 per share (the “Stock”), to its customers as an award for
their patronage of the Company’s casinos and as an incentive to continue such
patronage; and
WHEREAS, the Agent has agreed to act as the agent of the Company in connection
with its implementation of the Program on the terms set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
ARTICLE I
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
1.1 The Company represents and warrants to, and agrees with, the Agent that:
(a) The Company meets the requirements for use of Form S-3 under the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder (the “Rules and Regulations”). The Company has prepared a
registration statement on Form S-3 (Commission File No. 333-172884) with respect
to the Stock in conformity with the requirements of the Securities Act and the
Rules and Regulations and filed it with the Securities and Exchange Commission
(the “Commission”). Such registration statement, as it may have heretofore been
amended, is referred to herein as the “Registration Statement,” and the final
form of prospectus included in the Registration Statement, as amended or
supplemented from time to time, is referred to herein as the “Prospectus.” Any
reference herein to the Registration Statement, the Prospectus, or any amendment
or supplement thereto shall be deemed to refer to and include the documents
incorporated (or deemed to be incorporated) by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. The Company may issue
up to 200,000 shares of Stock under the Program pursuant to the Registration
Statement. The Registration Statement has been declared effective by the
Commission.
(b) The Registration Statement, when it became effective, and the Prospectus and
any amendment or supplement thereto, on the date of filing thereof with the
Commission, conformed or will conform in all material respects with the
requirements of the Securities Act and the Rules and Regulations; the
Registration Statement, when it became effective, did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Prospectus and any amendment or supplement thereto, on the date of filing
thereof with the Commission, did not or will not include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; except that the foregoing shall not apply to statements in
or omissions from any such document in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of the Agent,
specifically for use in the Registration Statement, the Prospectus or any
amendment or supplement thereto.

 

 



--------------------------------------------------------------------------------



 



(c) The documents incorporated by reference in the Registration Statement or the
Prospectus, or any amendment or supplement thereto, when they were or are filed
with the Commission under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as the case may be, conformed or will conform in all material
respects with the requirements of the Exchange Act, as applicable, and the rules
and regulations of the Commission thereunder and, with respect to those filed
prior to the date hereof did not, and any further documents filed and
incorporated by reference in the Registration Statement or the Prospectus will
not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
(d) The Company has an authorized capitalization as set forth in the Prospectus.
All of the outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and nonassessable, and none of
them was issued in violation of any preemptive or other similar right. The
Stock, when issued and sold pursuant to this Agreement, will be duly authorized
and validly issued, fully paid and nonassessable and will not be issued in
violation of any preemptive or other similar right. Except as disclosed in the
Registration Statement and the Prospectus, there is no outstanding option,
warrant or other right calling for the issuance of, and there is no commitment,
plan or arrangement to issue, any capital stock of the Company or any security
convertible into or exercisable or exchangeable for, such capital stock. The
common stock of the Company and the Stock conform in all material respects to
all statements relating thereto contained in the Registration Statement and the
Prospectus.
(e) All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
and the issuance of the Stock by the Company. This Agreement has been duly and
validly authorized, executed and delivered by the Company and constitutes and
will constitute the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting
creditors’ rights generally, except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as enforceability may be limited by
state or federal laws or policies relating to the non-enforceability of the
indemnification provisions contained herein. Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the consummation of
the transactions contemplated hereby and the issuance and sale of the Stock by
the Company (except such additional steps as may be required by the New York
Stock Exchange (the “NYSE”)), if any, has been obtained or made and is in full
force and effect.
(f) Neither the Company nor any of its subsidiaries (as defined in Rule 405
under the Securities Act) (collectively, the “Subsidiaries”) is an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of such term under the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and the rules and regulations of the Commission
thereunder.

 

2



--------------------------------------------------------------------------------



 



(g) Each of the Company and the Subsidiaries, has been duly organized, is
validly existing and in good standing as a corporation or other business entity
under the laws of its jurisdiction of organization and is duly qualified to do
business and in good standing as a foreign corporation or other business entity
in each jurisdiction in which its ownership or lease of property or the conduct
of its businesses requires such qualification, except where the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise), results of operations, stockholders’ equity,
properties or prospects of the Company and the Subsidiaries, taken as a whole (a
“Material Adverse Effect”). Except as disclosed in the Prospectus, each of the
Company and the Subsidiaries has all power and authority necessary to own or
hold its properties and to conduct the businesses in which it is engaged.
(h) All of the issued shares of capital stock or membership interests of each
Subsidiary of the Company have been duly authorized and validly issued (and,
with respect to capital stock, are fully paid and non-assessable) and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except for such liens, encumbrances, equities
or claims (i) created or arising in connection with the Company’s Third Amended
and Restated Credit Agreement dated as of February 5, 2010, as it may be amended
from time to time (the “Bank Credit Facility”) or (ii) as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(i) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (i) result in a
breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Company and the
Subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license or other agreement or instrument to which the
Company or any of the Subsidiaries is a party or by which the Company or any of
the Subsidiaries is bound or to which any of the property or assets of the
Company or any of the Subsidiaries is subject; (ii) result in any violation of
the provisions of the charter or by-laws (or similar organizational documents)
of the Company or any of the Subsidiaries; or (iii) result in any violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company or any of the Subsidiaries or any
of their properties or assets, except (in the case of clauses (i) and
(iii) above) as would not reasonably be expected to have a Material Adverse
Effect.
(j) Neither the Company nor any of the Subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against any of them or the Agent for a
brokerage commission, finder’s fee or like payment in connection with the
transactions contemplated by this Agreement.
(k) There are no contracts, agreements or understandings between the Company or
any of the Subsidiaries and any person granting such person the right to require
the Company or any Subsidiary to file a registration statement under the
Securities Act with respect to any capital stock of the Company or any of the
Subsidiaries owned or to be owned by such person or to require the Company or
any of the Subsidiaries to include such capital stock in the securities
registered pursuant to any registration statement filed by the Company or any
Guarantor under the Securities Act.

 

3



--------------------------------------------------------------------------------



 



(l) Except as described in the Prospectus, neither the Company nor any of the
Subsidiaries has sustained, since the date of the latest audited financial
statements incorporated by reference in the Prospectus, any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree which would reasonably be expected to result in a Material
Adverse Effect, and since such date, there has not been any change in the
capital stock or long-term debt of the Company or any of the Subsidiaries, taken
as a whole, or any adverse change or development, in or affecting the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company and the
Subsidiaries taken as a whole, in each case except as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(m) Since the date as of which information is given in the Prospectus and except
as may otherwise be described in the Prospectus, the Company and the
Subsidiaries have not (i) incurred any material liability or obligation, direct
or contingent, other than liabilities and obligations that were incurred in the
ordinary course of business. (ii) entered into any material transaction or
agreement not in the ordinary course of business or (iii) declared or paid any
dividend on its capital stock.
(n) The historical financial statements (including the related notes and
supporting schedules) incorporated by reference in the Prospectus comply as to
form in all material respects with the requirements of Regulation S-X under the
Securities Act (other than Rule 3-10(g) thereof) and present fairly in all
material respects the financial condition, results of operations and cash flows
of the entities purported to be shown thereby at the dates and for the periods
indicated and, except as disclosed therein, have been prepared in conformity
with accounting principles generally accepted in the United States applied on a
consistent basis throughout the periods involved; the other financial
information included or incorporated by reference in the Prospectus has been
derived from the accounting records of the Company and the Subsidiaries and
presents fairly the information shown thereby.
(o) Deloitte & Touche LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries and whose report is incorporated
by reference in the Prospectus, and Ernst & Young LLP are each independent
public accountants as required by the Securities Act and the Rules and
Regulations.
(p) The statistical and market-related data included in the Prospectus and the
consolidated financial statements of the Company and the Subsidiaries
incorporated by reference in the Prospectus are based on or derived from sources
that the Company reasonably believes to be reliable and accurate in all material
respects.
(q) Except as described in the Prospectus, there are no legal or governmental
proceedings pending to which the Company or any of the Subsidiaries is a party
or of which any property or assets of the Company or any of the Subsidiaries is
the subject that would, in the aggregate, reasonably be expected to have a
Material Adverse Effect or would, in the aggregate, reasonably be expected to
have a material adverse effect on the performance of this Agreement or the
consummation of the transactions contemplated hereby; and, to the knowledge of
the Company, no such proceedings are threatened or contemplated by governmental
authorities or others.
(r) Except as described in the Prospectus, no relationship, direct or indirect,
exists between or among the Company or any Subsidiary, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company or any
Subsidiary, on the other hand, that is required by Item 402 or Item 404 of
Regulation S-K to be described in the documents incorporated by reference into
the Prospectus which is not so described.

 

4



--------------------------------------------------------------------------------



 



(s) Except as described in the Prospectus, no labor disturbance by or dispute
with the employees of the Company or the Subsidiaries exists or, to the
knowledge of the Company, is imminent or threatened that would reasonably be
expected to have a Material Adverse Effect.
(t) Except as described in the Prospectus, (i) each “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Security Act of
1974, as amended (“ERISA”)) that is subject to Title IV of ERISA or Section 412
of the Code (as defined below) (but not including a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA) for which the Company or any member
of its “Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) may have any liability
(each a “Plan”), has been maintained in compliance in all material respects with
its terms and with the requirements of all applicable statutes, rules and
regulations, including ERISA and the Code; (ii) with respect to each such Plan
(a) no “reportable event” (within the meaning of Section 4043(c) of ERISA) has
occurred or is reasonably expected to occur, (b) no “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code), whether or not waived, has occurred or is reasonably expected to occur,
(c) the fair market value of the assets under each Plan exceeds the present
value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan), and (d) neither the Company nor any member
of its Controlled Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC in the ordinary course and without default) in respect of
such Plan; and (iii) each Plan that is intended to be qualified under Section
401(a) of the Code is so qualified, and nothing has occurred, whether by action
or by failure to act, which would reasonably be expected to cause the loss of
such qualification, except where failure to be so qualified would not be
reasonably likely to result in a Material Adverse Effect. Except as described in
the Prospectus, neither the Company nor any member of its Controlled Group has
any withdrawal or other liability to any “multiemployer plan,” within the
meaning of Section 4001(c)(3) of ERISA, except for a liability which either is
not reasonably likely to result in a Material Adverse Effect or which is
indemnified against by a third party.
(u) The Company and each of the Subsidiaries have filed all federal, state,
local and foreign income and franchise tax returns required to be filed through
the date hereof, subject to permitted extensions, and have paid or made
provision for the payment of all taxes due thereon, except (i) those taxes that
are not reasonably likely to result in a Material Adverse Effect, (ii) those
taxes, assessments or other charges that are being contested in good faith, if
such taxes, assessments, or other charges are adequately reserved for, or
(iii) as described in the Prospectus; and no tax deficiency has been determined
adversely to the Company or any of the Subsidiaries, nor does the Company have
any knowledge of any tax deficiencies, in either case, that would, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(v) Neither the Company nor any of the Subsidiaries is in violation of its
charter or by-laws (or similar organizational documents); neither the Company
nor any of the Subsidiaries (i) is in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject or (ii) is in violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (i) and (ii), to the
extent any such violation or default would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and except
(in the case of clause (i) alone) for any lien, charge or encumbrance disclosed
in the Prospectus.

 

5



--------------------------------------------------------------------------------



 



(w) There is and has been no failure on the part of the Company, the
Subsidiaries or any of their respective directors or officers, in their
capacities as such, to comply with the provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith, except
where failure to be in compliance would not reasonably be expected to result in
a Material Adverse Effect.
(x) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Prospectus
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.
(y) The Company and the Subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that they provide a reasonable level of assurance that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that they provide a reasonable level
of assurance that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and the Subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.
(z) The Company and the Subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. The Company and the Subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals, and appropriate action is taken
with respect to any differences. Except as disclosed in Prospectus, the Company
has not been advised of any material weaknesses in the Company’s internal
controls as of the date hereof.
(aa) Except as disclosed in the Prospectus, (i) the Company and each of the
Subsidiaries have such permits, licenses, patents, franchises, certificates of
need and other approvals or authorizations of governmental or regulatory
authorities (“Permits”) as are necessary under applicable law to own their
properties and conduct their businesses in the manner described in the
Prospectus, except for any of the foregoing that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) each of the
Company and the Subsidiaries has fulfilled and performed all of its obligations
with respect to such Permits, and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or
results in any other impairment of the rights of the holder or any such Permits,
except for any of the foregoing that would not be reasonably expected to have a
Material Adverse Effect, and (iii) neither the Company nor any of the
Subsidiaries has received notice of any revocation or modification of any such
Permit or has any reason to believe that any such Permit will not be renewed in
the ordinary course, except where the revocation, modification or failure to
renew any such Permit would not be reasonably expected to have a Material
Adverse Effect.

 

6



--------------------------------------------------------------------------------



 



(bb) The Company and each of the Subsidiaries own or possess adequate rights to
use all material patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, know-how, software, systems and technology (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses, except for any of the foregoing that would not reasonably
be expected to result in a Material Adverse Effect.
(cc) Except as described in the Prospectus, (A) there are no proceedings that
are pending, or known to be contemplated, against the Company or any of the
Subsidiaries under any laws, regulations, ordinances, rules, orders, judgments,
decrees, permits or other legal requirements of any governmental authority,
including, without limitation, any international, national, state, provincial,
regional, or local authority, relating to the protection of human health or
safety, the environment, or natural resources, or to hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”) in which
a governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, (B) the Company and the Subsidiaries are not aware of any issues
regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that would reasonably be expected to have
a Material Adverse Effect, and (C) none of the Company and the Subsidiaries
anticipates material (with respect to the Company and the Subsidiaries, taken as
a whole) capital expenditures relating to Environmental Laws (except, with
respect to development projects, such capital expenditures which do not
materially exceed amounts contemplated for such capital expenditures in budgets
or cost estimates for such projects or potential expenditures in connection with
proposed projects for which budgets have not been developed).
(dd) Neither the Company nor any of the Subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of the Subsidiaries has, at any
time during the last five years, (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
(ee) The operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of the Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened, except in each case, as would not reasonably be expected to have a
Material Adverse Effect.

 

7



--------------------------------------------------------------------------------



 



(ff) Neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).
(gg) The Company and the Subsidiaries have good and marketable title to all real
property and to all personal property described in the Prospectus (including the
documents incorporated by reference therein) as being owned by them, in each
case free and clear of all liens, encumbrances and defects except (i) such as
are described in the Prospectus, (ii) such as arise in connection with the Bank
Credit Facility, (iii) such as do not (individually or in the aggregate)
interfere with the use made or proposed to be made of such property by the
Company and the Subsidiaries, (iv) with respect to land held for development,
restrictions ordinarily expected to be resolved in the development process, or
(v) such as are not (individually or in the aggregate) reasonably likely to
result in a Material Adverse Effect; and any real property and buildings held
under lease or sublease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as (i) do
not interfere with, the use made and proposed to be made of such property and
buildings by the Company and the Subsidiaries or (ii) are not (individually or
in the aggregate) reasonably likely to result in a Material Adverse Effect.
Neither the Company nor any of the Subsidiaries has received any written notice
of any claim adverse to its ownership of any real or personal property or of any
claim against the continued possession of any real property, whether owned or
held under lease or sublease by the Company or any of the Subsidiaries, except
as would not reasonably be likely to result in a Material Adverse Effect.
(hh) The Company and the Subsidiaries carry, or are covered by, insurance in
such amounts and covering such risks as the Company reasonably considers
adequate for the conduct of their business and the value of their properties and
as is reasonably customary for companies engaged in similar businesses in
similar industries.
ARTICLE II
SERVICES OF AGENT
2.1 (a) Subject to the terms and conditions stated herein, the Company hereby
appoints the Agent as the exclusive agent of the Company for a period of three
years from the date of this Agreement (the “Effective Date”) for the purpose of
receiving Stock issued by the Company under the terms of the Program and holding
such Stock on behalf of each of the recipients under the Program pursuant to the
terms of the Program as set forth in the Prospectus filed with the Commission as
of the date of this Agreement, as such Prospectus may be amended or supplemented
with the consent of the Agent. The Agent hereby accepts such appointment and
acknowledges the Company’s reliance on the Agent’s acceptance of such
appointment. Nothing contained in this Agreement shall be construed to prevent
the Company from offering or selling at any time to any person any security,
including the Stock, directly on its own behalf.
(b) On the basis of the representations and warranties contained herein, but
subject to the terms and conditions set forth herein, the Agent agrees, as agent
of the Company, to accept the transfer of shares of the Stock from the Company
to participants in the Program upon the terms and conditions set forth in the
Prospectus filed with the Commission as of the date of this Agreement, as such
Prospectus may be amended or supplemented with the consent of the Agent.

 

8



--------------------------------------------------------------------------------



 



(c) The Agent shall allow each individual eligible for participation in the
Program to apply for a brokerage account with the Agent to be used to receive
the shares of Stock to be awarded under the Program, subject to the Agent’s
standard terms applicable to such accounts. The Company shall not be deemed a
party to the relationship between the Agent and any of the Agent’s customers or
to any agreement between the Agent and any of the Agent’s customers, including
members of the Program.
(d) For performing the services under this Agreement, the Company shall pay the
Agent a fee equal to $500.00 per customer account established under the Program,
provided that the Agent’s aggregate fees shall not exceed $275,000.00 for the
three-year term of this Agreement, assuming that the Program has no more than
550 customer accounts. In the event that the Program has more than 550 customer
accounts, the Company shall pay the Agent an amount not to exceed $450.00 per
account for each customer account in excess of 550. The first payment of the
fees payable to the Agent shall be made on August 15, 2011 in the amount of
$137,500.00, and subsequent payments each in the amount of $68,750.00 shall be
made on September 15, 2011 and December 15, 2011. The fees set forth in this
Section 2(d) are inclusive of any expenses incurred by the Agent in connection
with the performance of services under this Agreement, except that the Company
shall reimburse the Agent for the Agent’s reasonable out-of-pocket costs and
expenses of legal counsel in an amount not to exceed $35,000. The Agent will not
charge any fees to a participant in the Program for the establishment and
maintenance of a customer account in connection with the Program, to the extent
the activity in such account relates to the Stock.
ARTICLE III
COVENANTS OF THE COMPANY
3.1 The Company covenants and agrees with the Agent that:
(a) During the period in which a prospectus relating to the Stock is required to
be delivered under the Securities Act, the Company will notify the Agent
promptly of the time when any subsequent amendment to the Registration Statement
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or the Prospectus or for additional information; it
will prepare and file with the Commission, promptly upon the Agent’s request,
any amendments or supplements to the Registration Statement or the Prospectus
that, in the Agent’s reasonable opinion, may be necessary or advisable in
connection with the distribution of the Stock; the Company will not file any
amendment or supplement to the Registration Statement or the Prospectus unless a
copy thereof has been submitted to the Agent a reasonable period of time before
the filing, and the Agent has not reasonably objected thereto; the Company will
furnish to the Agent at the time of filing thereof a copy of any document that
upon filing is deemed to be incorporated by reference in the Registration
Statement or the Prospectus; and the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Rules and Regulations
or, in the case of any document to be incorporated therein by reference, to be
filed with the Commission as required pursuant to the Exchange Act, within the
time period prescribed.

 

9



--------------------------------------------------------------------------------



 



(b) The Company will advise the Agent, promptly after it shall receive notice or
obtain knowledge thereof, of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement, of the suspension of
the qualification of the Stock for offering or sale in any jurisdiction, or of
the initiation or threatening of any proceeding for any such purpose; and it
will promptly use its commercially reasonable efforts to prevent the issuance of
any stop order or to obtain its withdrawal if such a stop order should be
issued.
(c) Within the time during which a prospectus relating to the Stock is required
to be delivered under the Securities Act, the Company will comply as far as it
is able with all requirements imposed upon it by the Securities Act and by the
Rules and Regulations, as from time to time in force, so far as necessary to
permit the continuance of issuances, sales of or dealings in the Stock as
contemplated by the provisions hereof and the Prospectus. If during such period
any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or the Prospectus to
comply with the Securities Act, the Company will promptly notify the Agent to
suspend use of the Registration Statement or the Prospectus, and the Company
will amend or supplement the Registration Statement or the Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance and will use its commercially reasonable efforts to have any
amendment or supplement to the Registration Statement or the Prospectus declared
effective as soon as possible, unless the Company has reasonable business
reasons to defer public disclosure of the relevant information.
(d) The Company will furnish to the Agent and its counsel (at the expense of the
Company) copies of the Registration Statement, the Prospectus (including all
documents incorporated by reference therein) and all amendments and supplements
to the Registration Statement or the Prospectus that are filed with the
Commission during the period in which a prospectus relating to the Stock is
required to be delivered under the Securities Act (including all documents filed
with the Commission during such period that are deemed to be incorporated by
reference therein), in each case as soon as available and in such quantities as
the Agent may from time to time reasonably request.
(e) The Company will furnish to its securityholders as soon as practicable after
the end of each fiscal year an annual report on Form 10-K (including a balance
sheet and statements of income, stockholders’ equity and cash flows of the
Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year, will make available to its securityholders
consolidated summary financial information of the Company and its subsidiaries
for such quarter in reasonable detail on Form 10-Q.
(f) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay all of its expenses
incident to the performance of its obligations hereunder (including, but not
limited to, any transaction fees imposed by any governmental or self-regulatory
organization with respect to the transactions contemplated by this Agreement and
any blue sky fees) and will pay the expenses of printing all documents relating
to the Program.
(g) The Company will, at any time during the term of this Agreement, as
supplemented from time to time, advise the Agent immediately after it shall have
received notice or obtain knowledge thereof, of any information or fact that
would alter or affect any opinion, certificate, letter and other document
provided to the Agent pursuant to Article V herein.

 

10



--------------------------------------------------------------------------------



 



(h) The Company shall use its commercially reasonable efforts to cause the Stock
to be included for listing on the NYSE and to continue to be so included.
(i) The Company shall deliver to the Agent copies of the Registration Statement
and the Prospectus, amendments or supplements thereto, and all documents
incorporated by reference therein that are filed with the Commission.
(j) To the extent that the Company desires to issue more than 200,000 shares of
Stock under the Program, the Company shall file a new registration statement
with respect to such shares and shall cause such registration statement to
become effective. After the effectiveness of said registration statement, all
references to “Registration Statement” included in this Agreement shall be
deemed to include such new registration statement.
ARTICLE IV
COVENANTS OF THE AGENT
4.1 The Agent covenants and agrees with the Company that it will maintain
registration as a broker-dealer in all 50 states of the United States during the
term of this Agreement.
ARTICLE V
CONDITIONS OF THE AGENT’S OBLIGATIONS
5.1 The obligations of the Agent provided herein shall be subject to the
accuracy of the representations and warranties of the Company herein, to the
performance by the Company of its obligations hereunder and to the following
additional conditions:
(a) The Registration Statement shall have been declared effective. No stop order
suspending the effectiveness of the Registration Statement shall have been
issued, and no proceeding for that purpose shall have been instituted or, to the
actual knowledge of the Company or the Agent, threatened by the Commission, and
any request of the Commission for additional information (to be included in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the Agent’s reasonable satisfaction.
(b) The Agent shall not have advised the Company that the Registration Statement
or the Prospectus, or any amendment or supplement thereto, contains an untrue
statement of fact that, in the Agent’s reasonable opinion, is material, or omits
to state a fact that, in the Agent’s reasonable opinion, is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.
(c) At the time of execution of this Agreement, Brownstein Hyatt Farber Schreck,
LLP, special counsel to the Company, shall have furnished to the Agent its
written opinion, as counsel to the Company, addressed to the Agent and dated the
date hereof, in form and substance reasonably satisfactory to the Agent,
substantially in the form attached hereto as Exhibit A.

 

11



--------------------------------------------------------------------------------



 



(d) The Agent shall have received from Ernst & Young LLP a letter, in form and
substance satisfactory to the Agent, addressed to the Agent (i) confirming that
they are independent public accountants within the meaning of the Securities Act
and are in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, and (ii) stating the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings.
(e) The Stock shall be included for listing on the NYSE.
(f) There shall not have occurred any event that would permit the Agent to
terminate this Agreement pursuant to Section 8.1.
ARTICLE VI
INDEMNIFICATION AND CONTRIBUTION
6.1 (a) The Company agrees to indemnify and hold harmless the Agent and each of
its directors, officers, employees, stockholders and representatives and each
person, if any, who controls the Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act or is controlled by or under
common control with the Agent, as follows:
(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Prospectus (or any amendment or supplement
thereto) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of the administration or maintenance of the Program as
described in the Registration Statement, the Prospectus and this Agreement and
any other actions or omissions related to the foregoing which are taken or
committed by the Company and which are beyond the scope of the services and
responsibilities of the Agent contemplated hereby;
(iii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any of the
matters for which Agent is to be indemnified under subparagraphs (i) or (ii)
above, if such settlement is effected with the written consent of the Company;
and

 

12



--------------------------------------------------------------------------------



 



(iv) against any and all expense whatsoever, as incurred (including, subject to
Section 6.1(c) hereof, the reasonable fees and disbursements of counsel chosen
by the Agent), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under subparagraphs
(i), (ii) or (iii) above; provided, however, that the indemnity agreement set
forth in this Section 6.1(a) shall not apply to any loss, liability, claim,
damage or expense to the extent arising out of (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by the Agent
expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto), and (B) the Agent’s
acts or omissions in its capacity as a broker-dealer or investment adviser
related to conduct or duties arising out of or mandated, prescribed or regulated
by statute, regulation, rule or regulatory framework, including case law,
applicable to broker-dealers and investment advisers under federal, state or
local law that would be applicable to the Agent even in the absence of this
Agreement.
(b) The Agent agrees to indemnify and hold harmless the Company and its
directors and each officer of the Company who signed the Registration Statement,
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in Section 6.1(a), as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto) or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto).
(c) Any indemnified party that proposes to assert the right to be indemnified
under this Article VI will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party under this Article VI, notify the indemnifying party of
the commencement of such action, enclosing a copy of all papers served, but the
omission so to notify such indemnifying party will not relieve the indemnifying
party from (i) any liability that it might have to the indemnified party
otherwise than under this Article VI and (ii) any liability that it may have to
the indemnified party under the foregoing provision of this Article VI unless,
and only to the extent that, such omission results in the forfeiture of
substantive rights or defenses by the indemnifying party. If any such action is
brought against the indemnified party and it notifies the indemnifying party of
its commencement, the indemnifying party will be entitled to participate in and,
to the extent that it elects by delivering written notice to the indemnified
party promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party, to assume the
defense of the action, with counsel reasonably satisfactory to the indemnified
party, and after notice from the indemnifying party to the indemnified party of
its election to assume the defense, the indemnifying party will not be liable to
the indemnified party for any legal or other expenses except as provided below
and except for the reasonable costs of investigation subsequently incurred by
the indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of

 

13



--------------------------------------------------------------------------------



 



the commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties; provided, however¸ that the indemnifying party
shall not be liable for any fees, disbursements and other charges of the
indemnified party’s counsel unless such counsel shall be reasonably acceptable
to the indemnifying party. It is understood that the indemnifying party shall
not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees, disbursements and other charges
of more than one separate firm admitted to practice in such jurisdiction at any
one time for all such indemnified party or parties. All such fees, disbursements
and other charges will be reimbursed by the indemnifying party promptly as they
are incurred. The indemnifying party will not be liable for any settlement of
any action or claim effected without its written consent (which consent will not
be unreasonably withheld, conditioned or delayed).
(d) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in the foregoing paragraphs of this
Article VI is applicable in accordance with its terms, but for any reason is
held to be unavailable from the Company or the Agent, the Company and the Agent
will contribute to the total losses, claims, liabilities, expenses and damages
(including any investigative, legal and other expenses reasonably incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted, but after deducting any contribution received
by the Company from persons other than the Agent, such as persons who control
the Company within the meaning of the Securities Act, officers of the Company
who signed the Registration Statement and directors of the Company, who also may
be liable for contribution) to which the Company and the Agent may be subject in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company and the Agent. The allocation of contribution shall be
made in such proportion as is appropriate to reflect the relative benefits
received by the Company and the relative fault of the Company, on the one hand,
and the Agent, on the other, with respect to the statements or omission which
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof. Such relative fault shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this Section 6.1(d) were to be determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense or
damage, or action in respect thereof, referred to above in this Section 6.1(d)
shall be deemed to include, for the purpose of this Section 6.1(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
foregoing provisions of this Section 6.1(d), no person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section
6.1(d), any person who controls a party to this Agreement within the meaning of
the Securities Act will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 6.1(d), will notify any
party from whom contribution may be sought, but the omission so to notify will
not relieve that party from whom contribution may be sought from any other
obligation it may have under this Section 6.1(d) unless and only to the extent
that such omission results in the forfeiture of substantive rights by the party
from whom contribution is sought. No party will be liable for contribution with
respect to any action or claim settled without its written consent (which
consent will not be unreasonably withheld, conditioned or delayed).

 

14



--------------------------------------------------------------------------------



 



(e) The indemnity and contribution provided by this Article VI shall not relieve
the Company and the Agent from any liability the Company and the Agent may
otherwise have (including, without limitation, any liability the Agent may have
for a breach of its obligations under Article II hereof).
ARTICLE VII
REPRESENTATIONS AND AGREEMENTS TO SURVIVE DELIVERY
7.1 All representations, warranties and agreements of the Company herein, and
the agreements of the Agent contained in Article VI hereof, shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of the Agent or any controlling persons, or the Company (or any of
its officers, directors or controlling persons).
ARTICLE VIII
TERMINATION
8.1 The Agent shall have the right, by giving prior written notice as
hereinafter specified, to terminate this Agreement if (i) the Company shall have
failed, refused or been unable to perform any agreement on its part to be
performed hereunder, (ii) there is any suspension or limitation of trading in
the securities generally, or of the Stock specifically, on the NYSE, or any
setting of minimum prices for trading of the Stock on the NYSE, shall have
occurred, (iii) a banking moratorium shall have been declared by federal or
state authorities, (iv) there is an outbreak or material escalation of major
hostilities in which the United States is involved, a declaration of war by the
U.S. Congress, any other substantial national or international calamity or any
other event or occurrence of a similar character shall have occurred since the
execution of this Agreement that, in the reasonable judgment of the Agent, makes
it impractical or inadvisable to provide the services set forth in Article II
hereof, (v) the Company or any of the Subsidiaries has sustained, since the date
of the latest audited financial statements included or incorporated by reference
in the Prospectus filed with the Commission on or before the date of this
Agreement, any change resulting in a Material Adverse Effect or (vi) since the
date of this Agreement, there shall not have been any change in the capital
stock or long-term debt of the Company or any of the Subsidiaries or any change,
or any development involving a prospective change, in or affecting the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company and its
Subsidiaries taken as a whole, the effect of which is, in the reasonable
judgment of the Company, so material and adverse as to make it impracticable or
inadvisable to provide the services set forth in Article II hereof. Further, the
Agent shall have the right, by giving at least 90 days’ prior written notice as
hereinafter specified, to terminate this Agreement in its sole discretion. Any
such termination shall be without liability of any party to this Agreement to
any other party, except that the provisions of Article VI, Article VII and
Article VIII hereof shall remain in full force and effect notwithstanding such
termination. If the Agent elects to terminate this Agreement as provided in this
Section 8.1, (a) the Agent shall provide the required notice as specified
herein, and (ii) the Agent agrees to comply with the last sentence of
Section 2.1(d) with respect to participants in the Program as of the date notice
of such termination is provided for the remainder of the original term of this
Agreement, ending on the third anniversary of the Effective Date. Furthermore,
termination of this Agreement by the Agent will have no effect upon any
brokerage account established by the Agent and any participant in the Program
prior to the date of the Agent’s giving notice of such termination, which
brokerage account will remain in effect, including with respect to the
arrangement for the Agent’s compensation set forth in Section 2.1(d).

 

15



--------------------------------------------------------------------------------



 



8.2 The Company shall have the right, by giving notice as hereinafter specified,
at any time to terminate this Agreement if (i) the Agent shall have failed,
refused or been unable to perform any agreement on its part to be performed
hereunder or (ii) an outbreak or material escalation of major hostilities in
which the United States is involved, a declaration of war by the U.S. Congress,
any other substantial national or international calamity or any other event or
occurrence of a similar character shall have occurred since the execution of
this Agreement that, in the reasonable judgment of the Company, makes it
impractical or inadvisable to proceed with the completion of the distribution of
the Stock. Further, the Company shall have the right, by giving at least
90 days’ prior written notice as hereinafter specified, to terminate this
Agreement in its sole discretion. Any termination under this Section 8.2 shall
be without liability of any party to any other party, except that the provisions
of Article VI, Article VII and Article VIII hereof shall remain in full force
and effect notwithstanding such termination. In the event that the Company
terminates this Agreement under this Section 8.2, the Company may elect, in its
sole discretion, to require that (i) the Agent continue to comply with the last
sentence of Section 2.1(d) with respect to participants in the Program as of the
date notice of such termination is provided for the remainder of the original
term of this Agreement, ending on the third anniversary of the Effective Date,
or (ii) the Agent refund to the Company, not later than 30 days after such
termination, an amount that reflects an appropriate good faith pro rata portion
of the fee (based on the number of months lapsed and remaining in the three-year
term of this Agreement) paid by the Company to the Agent under Section 2.1(d).
8.3 This Agreement shall remain in full force and effect unless terminated
pursuant to Section 8.1 or 8.2 above or otherwise by mutual agreement of the
parties, provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Article VI, Article VII and Article VIII shall
remain in full force and effect.
ARTICLE IX
NOTICES
9.1 All notices or communications hereunder shall be in writing and if sent to
the Agent shall be mailed, delivered or faxed and confirmed to the Agent at
Wunderlich Securities, Inc., 6000 Poplar Avenue, Suite 150, Memphis, Tennessee
38119, Attention: Stephen J. Bonnema, Chief Operating Officer (facsimile:
(901) 251-1352) (with a copy sent in the same manner to Andrews Kurth LLP, 450
Lexington Avenue, New York, New York 10017, Attention: Richard Kronthal
(facsimile: (212) 813-8133), or if sent to the Company, shall be mailed,
delivered or faxed and confirmed to the Company at Pinnacle Entertainment, Inc.,
8918 Spanish Ridge Avenue, Las Vegas, Nevada 89148, Attention: John A. Godfrey
(facsimile: (702) 541-7773) (with a copy sent in the same manner to Brownstein
Hyatt Farber Schreck, LLP, 410 17th Street, Suite 2200, Denver, CO 80202,
Attention: Kevin A. Cudney (facsimile: (303) 223-0966). Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose. Any notice that is
mailed shall be effective on the third business day after delivery to the U.S.
mail, postage prepaid. Any notice that is personally delivered shall be
effective on the date of delivery as evidenced by a signed receipt of delivery.
Any notice that is faxed or transmitted by email shall be effective on the date
of the confirmation of a fax or email confirmation of receipt, as appropriate.

 

16



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
10.1 This Agreement may not be assigned by any party without the express written
consent of the other party. This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors,
permitted assigns and the controlling persons, officers and directors referred
to in Article VI hereof, and no other person will have any right or obligation
hereunder.
10.2 This Agreement constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof.
10.3 THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF TENNESSEE WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF TENNESSEE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF TENNESSEE.
10.4 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
10.5 In the event that any action is filed in relation to this Agreement, the
unsuccessful party in the action shall pay to the successful party, in addition
to all the sums that either party may be called on to pay, a reasonable sum for
the successful party’s reasonable attorneys’ fees and other legal expenses
incurred in connection with such action.
10.6 Manual signatures exchanged by facsimile or electronically shall be deemed
original signatures for all purposes.
10.7 The Company acknowledges and agrees that in connection with the services
provided by the Agent under this Agreement, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Agent:
(i) no fiduciary relationship between the Company and any other person, on the
one hand, and the Agent, on the other, exists; (ii) the Agent is not acting as
an advisor or expert to the Company, and such relationship between the Company,
on the one hand, and the Agent, on the other, is entirely and solely commercial,
based on arms-length negotiations; (iii) any duties and obligations that the
Agent may have to the Company shall be limited to those duties and obligations
specifically stated herein; and (iv) the Agent and its affiliates may have
interests that differ from those of the Company. The Company hereby waives any
claims that it may have against the Agent with respect to any breach of
fiduciary duty in connection with the services provided by the Agent under this
Agreement.
[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date hereof.

                  PINNACLE ENTERTAINMENT, INC.    
 
           
 
  By:  /s/ John A. Godfrey    
 
         
 
  Name:  John A. Godfrey    
 
  Title:  Executive Vice President, General Counsel and Secretary    
 
                WUNDERLICH SECURITIES, INC.    
 
           
 
  By: /s/ Jeffrey Fowlds    
 
         
 
  Name: Jeffrey Fowlds    
 
  Title: Managing Director Equity Capital Markets    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
OPINIONS OF COUNSEL TO THE COMPANY
1. The Company is validly existing as a corporation and in good standing under
the laws of the State of Delaware.
2. The Company has the corporate power and corporate authority under the laws of
the State of Delaware to (i) execute and deliver, and incur and perform all of
its obligations under, the Agent Agreement and (ii) carry on its business and
own its properties as described in the Registration Statement and the
Prospectus.
3. The Agent Agreement has been duly authorized, executed and delivered by the
Company.
4. The issuance and sale of the Stock have been duly authorized by all necessary
corporate action of the Company.
5. The holders of outstanding shares of capital stock of the Company are not
entitled to any preemptive rights under the Company certificate of
incorporation, the Company by-laws or any Applicable Agreement to subscribe for
the Stock.
6. Except as disclosed in the Registration Statement or the Prospectus, no
person has the right, which has not been waived, under any Applicable Agreement
to require the registration under the Securities Act of any sale of securities
issued by the Company by reason of the filing or effectiveness of the
Registration Statement.
7. When delivered to a member of the Program in accordance with the terms of the
Program as described in the Prospectus, the Stock will be validly issued, fully
paid and nonassessable.
8. None of the execution and delivery by the Company of the Agent Agreement
(A) constituted, constitutes or will constitute a violation of the Company
certificate of incorporation or the Company bylaws, (B) constituted, constitutes
or will constitute a breach or violation of, or a default (or an event which,
with notice or lapse of time or both, would constitute such a default) under,
any Applicable Agreement, (C) resulted, results or will result in the creation
of any security interest in, or lien upon, any of the property or assets of the
Company pursuant to any Applicable Agreement, (D) resulted, results or will
result in any violation of (i) applicable laws of the United States of America
or (ii) the General Corporation Law of the State of Delaware, or (E) resulted,
results or will result in the contravention of any Applicable Order.
9. Other than filings to be made with the Commission, no Governmental Approval
or Filing, which has not been obtained or made and is not in full force and
effect, is required to authorize, or is required for, the execution and delivery
by the Company of the Agent Agreement. As used in this paragraph, “Governmental
Approval or Filing” means any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any executive,
legislative, judicial, administrative or regulatory body of the State of
Delaware or the United States of America, pursuant to (x) applicable laws of the
United States of America or (y) the General Corporation Law of the State of
Delaware.

 

A-1



--------------------------------------------------------------------------------



 



10. The Company is not an “investment company” within the meaning of said term
as used in the Investment Company Act of 1940, as amended.
In addition, we have participated in conferences with officers and other
representatives of the Company and your counsel at which the contents of the
Registration Statement and the Prospectus (including the Incorporated Documents)
and related matters were discussed and, although we have not independently
verified and are not passing upon, and do not assume any responsibility for, the
accuracy, completeness or fairness of the statements contained or incorporated
by reference in the Registration Statement and the Prospectus, on the basis of
the foregoing (relying with respect to factual matters to the extent we deem
appropriate upon statements by officers and other representatives of the
Company), (a) we confirm to you that, in our opinion, each of the Registration
Statement, as of its effective date, and the Prospectus, as of its date,
appeared on its face to be appropriately responsive in all material respects to
the requirements of the Securities Act and the Rules and Regulations (except
that we express no statement or belief as to Regulation S-T), (b) we have not
become aware of any documents that are required to be filed as exhibits to the
Registration Statement or any of the Incorporated Documents and are not so filed
or of any documents that are required to be summarized in the Prospectus or any
of the Incorporated Documents, and are not so summarized and (c) furthermore, no
facts have come to our attention that have led us to believe that (i) the
Registration Statement, at the time it became effective, contained an untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein not misleading, or
(ii) the Prospectus (including the Incorporated Documents), as of its date and
as of the date of this opinion letter, contained or contains an untrue statement
of a material fact or omitted or omits to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, it being understood that we express no opinion, statement
or belief in this opinion letter with respect to (x) the financial statements
and related schedules, including the notes and schedules thereto and the
auditors’ reports thereon, (y) any other financial, statistical or accounting
data included or incorporated or deemed incorporated by reference in, or
excluded from, the Registration Statement or the Prospectus (included the
Incorporated Documents), and (z) representations and warranties and other
statements of fact included in the exhibits to the Registration Statement or
Incorporated Documents.
Furthermore, we advise you that we have been orally advised by the Commission
that the Registration Statement was declared effective under the Securities Act
on July 22, 2011. In addition, we have been orally advised by the Commission
that no stop order suspending the effectiveness of the Registration Statement
has been issued. To our knowledge based solely upon such oral communication with
the Commission, no proceedings for that purpose have been instituted or are
pending or threatened by the Commission.

 

A-2



--------------------------------------------------------------------------------



 



As used herein, (a) “Applicable Agreements” means those agreements and other
instruments listed as exhibits to the Registration Statement pursuant to Item
601(b) of Regulation S-K, (b) “Applicable Orders” means those orders or decrees
of governmental authorities that have been certified by officers of the Company
as being every order or decree of any governmental authority by which the
Company or any of its subsidiaries or any of their respective properties is
bound, that is material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its subsidiaries,
considered as a single enterprise and (c) “Incorporated Documents” means each of
the Company’s reports that have been filed with the Commission and are
incorporated by reference in the Registration Statement.

 

A-3